DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “…… a first conductivity-enhancing dopant within the first source/drain material; a second source/drain material comprising a second semiconductor oxide adjacent to the second side of the polycrystalline semiconductor material; a second conductivity-enhancing dopant within the second source/drain material; and a transistor gate adjacent to the polycrystalline semiconductor material and not being adjacent to the first and second source/drain materials….” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

With respect to claim 11, the prior art made of record does not disclose or suggest either alone or in combination “……a first conductivity-enhancing dopant within the first source/drain material; a second source/drain material over the pillar and adjacent to the top side; a second conductivity-enhancing dopant within the second source/drain material; and a transistor gate adjacent to the polycrystalline semiconductor material and being absent from along the first and second source/drain materials…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Claims 2-10 are allowed being dependent on claim 1.
Claims 12-19 are allowed being dependent on claim 11.
Terminal disclosure filed 07/23/2022 overcomes double patenting rejection as set forth in previous office action. Accordingly associated  all double patenting rejections  of clams  1-19 are hereby withdrawn.
The closest prior of records is Forbes (US 2006/0172483 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813   

/SHAHED AHMED/Primary Examiner, Art Unit 2813